DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claim 1 in the reply filed on 6/30/2022 is acknowledged.  The traversal is on the ground(s) that the product of group I cannot be made by a materially different process than the process of group II and there is no search burden.  This is not found persuasive because in the instant case the product of group I can be made by a materially different method than the process of group II, such as by forging without quenching or temper aging and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as obvious over JPH01152237A to Kishino et al (an English language machine translation has been relied upon for examination purposes)
Regarding claim 1, Kishino discloses numerous forged aluminum alloys lying within the instantly claimed composition, such as alloy 1 which lies within the instantly claimed composition as follows (Kishino, abstract, para [0001], Table 1, translation page 3 line 1 – page 5 line 3)
Element
Claimed wt%
Kishino 1 wt%
Lies within?
Si
0.10-0.25
0.15
Yes
Fe
0.9-1.3
1.0
Yes
Cu
1.9-2.7
2.1
Yes
Mg
1.3-1.8
1.5
Yes
Zn
0-0.1
≤impurity
Yes
Ni
0.9-1.2
1.1
Yes
Ti
0.01-0.1
0.09
Yes
Al
Balance
Balance
Yes
Fe+Ni
≤2.2
2.1
Yes
Mn+Cr+Zr
≤0.20
≤impurity
Yes


Example 1 of Kishino differs from the instant claim in that the average diameter of intermetallic compounds of Kishino example 1 is 11 μm.  However, Kishino more broadly discloses that the average intermetallic particle can be set to 20 μm or less (overlapping the instantly claimed range of 4.5 μm or less) by appropriately selecting the processing conditions of the alloy, specifically by limiting the processing ratio of the alloy to 7 or more to finely and uniformly disperse the coarse intermetallic compound particles (Kishino, translation page 3 line 1 – page 5 line 3).
Regarding the instantly claimed limitation of “the average equivalent circle diameter of an intermetallic compound is 4.5 μm or less,” in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Kishino including the instantly claimed because Kishino discloses the same utility throughout the disclosed ranges.
Regarding the limitation “variation of distance between the intermetallic compounds in the ST direction is 2.3 or less,” Kishino discloses limiting the processing ratio of the alloy to 7 or more to finely and uniformly disperse the coarse intermetallic compound particles (Kishino, translation page 3 line 1 – page 5 line 3). It would have been obvious to one of ordinary skill in the art at the time the invention was made to maximize the processing ratio of the alloy of Kishino in order to maximize the dispersion uniformity of the intermetallic compound particles of Kishino, including to values wherein variation of distance between the intermetallic compounds in the ST direction is 2.3 or less.  The motivation for doing so would be to produce a product with more uniform properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738